Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed on 09/08/2021 has been entered by the Examiner.
Specification
The Specification and Abstract filed on 09/08/2021 has been entered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of vehicle in claim 1 including especially the construction of the duct has an opening in the front surface and the opening is located immediately outboard of the front lamp unit is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of vehicle in claim 17 including especially the construction of the side-mounted lamp unit whose outboard surface is exposed at the exterior of the vehicle and whose inboard surface defines at least in part the outboard of the duct is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of vehicle in claim 24 including especially the construction of the wheel cover located immediately outboard of at least part of the forward wheel, the wheel cover being mounted as not to rotate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612